[o\

FILED

UNITED sTATEs DISTRICT CoURT MAY 1 g 2914
FoR THE DISTRICT oF CoLUMmA me k
' » U.S. Discm:r and

LJUBICA RAJKovIC, ) B°""'"P*Cv Courrs
)
Piainriff, )

> v

v. ) Civil Action No. l L{-  Ll)
)
BARACK oBAMA, er az., )
)
Defendants. )

MEMoRANDUM 0P1NI0N

This matter comes before the court on review of plaintiff’ s application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

According to plaintiff, "[i]n violation of Article I section 9 paragraph 8 of the
Constitution of the United States," Compl. 11 6, defendants Alexander Bela Konick and Liz
Konick, whom she identifies as "public officers and federal govemment employees stationed at
the Embassy of the United States of America in Belgrade, Serbia, see id. 11 3, have "accepted
from England and its Queen of England Elizabeth II," certain titles of nobility, id. 11 6. Plaintiff
further has alleged that the current and former Secretaries of State and the current United States
Ambassador to Serbia "have full professional and personal knowledge of the acceptance of the
title[s] of nobility" by the Konicks. Id. 11 7. Plaintiff brought this action in order to "press[]
charges against the defendants for conviction of treason, bribery and other high crimes and

misdemeanor[s] punishable under Article ll section 4 and Article III section 3 of the Constitution

of the United States in reference to its Amendment X and the Declaration of Independence." Ia’.

1]8.

"[C]ivil Officers of the United States[] shall be removed from Office on lmpeachment
for, and Conviction of, Treason, Bribery, or other high Crimes and Misdemeanors." U.S. Const.
art. II, § 4. However, "[o]nly the [United States House of Representatives] may decide whether
to investigate, impeach, and prosecute public officials upon allegations that they have committed
high crimes or misdemeanors in office." In re Requestfor Access to Grand Jury Materials,
Grcznd Jury N0. 81-], Mz'amz`, 833 F.Zd 143 8, l445 (l lth Cir. 1987); see United States v. Isaacs,
493 F.Zd ll24, ll41 (7th Cir. l974) (discussing "textual references to impeachment in the
Constitution"). Plaintiff, therefore, cannot initiate an investigation of or impeachment
proceedings against the Konicks. Nor can plaintiff initiate criminal proceedings against the
Konicks as such authority is vested in the executive branch of the government. See, e.g., United
States v. Nixon, 418 U.S. 683, 693 (1974) (noting that executive branch has exclusive authority
to determine whether to prosecute a criminal case); Lina'a R.S. v. Richard D., 410 U.S. 6l4, 619
(l 973) (stating that "a citizen lacks standing to contest the policies of the prosecuting authority

when he himself is neither prosecuted nor threatened with prosecution").

The Court therefore will dismiss the complaint and this civil action. An Order consistent

with this Memorandum Opinion is issued separately.

DATE; j///j/;,O/j
jew/i- //WE%

United-States l)istrict Judge